DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s Remarks filed 05/16/2022. 
3. Please note claims 1-18 are pending and claims 1, and 8 are independent.
Response to Arguments
4. Applicant's arguments filed 05/16/2022 have been fully considered, Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Parent 10885021.  Although the conflicting are not patentably distinct from each other because since the claim of the Parent 10885021 contains the very elements of the claims of the instant application, and as such, anticipate the claims of the instant application. See table below for the corresponding claims in conflict between the instant application and U.S. Patent 10803492under the rejections.
Listed below, by example, is the comparison and rejection of claims 1-14 of the instant application to claims 1-20 of the U.S. Patent 10885021. 
Please note the listing makes comparison of all claims between the instant application and the Patent.

Instant Application claims 1-14
Patent 10885021 claims 1-20
1. A system comprising: 




one or more non-transitory computer storage mediums configured to at least store persisted user generated computer-executable instructions and computer-executable instructions; and 

one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: 




receive, from a graphical user interface, first user generated computer-executable instructions comprising a resource identifier; 
in response to receiving the first user generated computer-executable instructions, access and cause a first presentation in the graphical user interface of at least a portion of a data set associated with the resource identifier; 
after causing the first presentation, receive, from the graphical user interface, second user generated computer-executable instructions; 





















in response to receiving the second user generated computer-executable instructions, generate an output by performing an operation on the data set such that the output is different than the data set; 
cause a second presentation in the graphical user interface of at least a portion of the output, wherein the at least the portion of the data set and the at least a portion of the output are both presented in the graphical user interface; 

receive, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable instructions, apply the third user generated computer-executable instructions, wherein applying the third user generated computer-executable instructions further comprises: 
publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions as a service.


2. The system of claim 1, wherein the one or more computer hardware processors are further configured to: 
execute the service to dynamically access and process data.

3. The system of claim 2, wherein the one or more computer hardware processors are further configured to:
in response to executing the service, generate an updated output by: accessing an updated data set associated with the resource identifier; and performing the operation on the updated data set.

4. The system of claim 1, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block.

5. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users.

6. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by one or more users based at least in part on preconfigured user access restrictions.

7. The system of claim 1, wherein the one or more computer hardware processors are further configured to: 
assign a reference variable to the output; 
receive fourth user generated computer-executable instructions comprising the reference variable; and 
in response to receiving the fourth user generated computer-executable instructions, apply the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 
determining a second operation; 
performing the second operation on the output identified by the reference variable; 
generating a second output from the second operation, wherein the second output is different from the output; and 
causing presentation, in the graphical user interface, of at least a portion of the second output.




























































































8. A method comprising: 
receiving, from a graphical user interface, first user generated computer-executable instructions comprising a resource identifier associated with a data set; 
receiving, from the graphical user interface, second user generated computer-executable instructions; 

in response to receiving the second user generated computer-executable instructions, generating an output by performing an operation on the data set such that the output is different than the data set; 







causing a first presentation in the graphical user interface of at least a portion of the data set and at least a portion of the output; 





receiving, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable instructions, applying the third user generated computer-executable instructions, wherein applying the third user generated computer-executable instructions further comprises: 

















publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions as a service.










































9. The method of claim 8, further comprising: executing the service to dynamically access and process data.









10. The method of claim 9, further comprising: 
in response to executing the service, generating an updated output by: 
accessing an updated data set associated with the resource identifier; and 
performing the operation on the updated data set.

11. The method of claim 8, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block.

12. The method of claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users.

13. The method of claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by one or more users based at least in part on preconfigured user access restrictions.

14. The method of claim 8, further comprising: 
assigning a reference variable to the output; and 





in response to receiving a fourth user generated computer-executable instructions comprising the reference variable, applying the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 

determining a second operation; performing the second operation on the output identified by the reference variable; 




generating a second output from the second operation, wherein the second output is different from the output; and 

causing a second presentation, in the graphical user interface, of at least a portion of the second output.









15. (New) The system of Claim 1, wherein the sharable service is configured to include
computer-executable instructions that, when executed, the sharable service executes both the first user generated computer-executable instructions and the second user generated computer executable instructions.

16. (New) The system of Claim 1, wherein the data pipeline system is configured to perform data transformations to generate a plurality of data sets.

17. (New) The method of Claim 8, wherein the sharable service is configured to include computer-executable instructions that, when executed, the sharable service executes both the first user generated computer-executable instructions and the second user generated computer executable
instructions.

18. (New) The method of Claim 8, wherein the data pipeline system is configured to perform data transformations to generate a plurality of data sets.
1. A system comprising: 
a data pipeline system, wherein the data pipeline system is configured to perform data transformations to generate a plurality of data sets; 
one or more non-transitory computer storage mediums configured to at least store persisted user generated computer-executable instructions and computer-executable instructions; and 
one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions to at least: 
cause presentation of a graphical user interface configured to receive user generated computer-executable instructions; 
receive, from the graphical user interface, first user generated computer-executable instructions comprising a resource identifier; 
in response to receiving the first user generated computer-executable instructions, retrieve, from the data pipeline system, a data set from the plurality of data sets associated with the resource identifier, and cause a first presentation in the graphical user interface, wherein the first presentation includes at least a portion of the data set; 
after causing the first presentation, receive, from the graphical user interface, second user generated computer-executable instructions; 
in response to receiving the second user generated computer-executable instructions, apply the second user generated computer-executable instructions, wherein applying the second user generated computer-executable instructions further comprises: 
determining, based on automated analysis of the second user generated computer-executable instructions, an operation; 
performing the determined operation on the data set; and 
generating output from the operation, wherein the output is different from the data set; 






cause a second presentation in the graphical user interface, wherein the second presentation includes at least a portion of the output, wherein the first presentation and the second presentation are both displayed on the graphical user interface; and 









store, in the one or more non-transitory computer storage mediums, the first user generated computer-executable instructions and the second user generated computer-executable instructions.
6. The system of claim 5, wherein the one or more computer hardware processors are further configured to: 
execute the service to dynamically retrieve and process data.










2. The system of claim 1, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block.

3. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users.

4. The system of claim 1, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible to one or more users based at least in part on preconfigured user access restrictions.
5. The system of claim 1, wherein the one or more computer hardware processors are further configured to: 


receive, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable instructions, apply the third user generated computer-executable instructions, wherein applying the third user generated computer-executable instructions further comprises: 

publishing the second user generated computer-executable instructions as a service.


7. The system of claim 6, wherein executing the service to dynamically retrieve and process data further comprises: 
retrieving, from the one or more non-transitory computer storage mediums, at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions; and 
applying at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions a second time.
8. The system of claim 1, wherein the one or more computer hardware processors are further configured to: 
assign, a reference variable to the output from the operation based on the second user generated computer-executable instructions; 
receive fourth user generated computer-executable instructions comprising the reference variable; and 
in response to receiving the fourth user generated computer-executable instructions, apply the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 
determining, based at least on the fourth user generated computer-executable instructions, a second operation; 
performing the second operation on the output identified by the reference variable; and 
generating second output from the second operation, wherein the second output is different from the output; and 
causing a third presentation, in the graphical user interface, of the second output, wherein the first presentation, the second presentation, and the third presentation are displayed on the graphical user interface.
9. The system of claim 1, wherein the one or more computer hardware processors are further configured to: 
after causing the second presentation, receive, from the graphical user interface, a request to generate a service; in response to receiving the request, publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions together as a service such that the service is configured to: 
execute the first user generated computer-executable instructions and the second user generated computer-executable instructions; 
generate updated output from the execution of the service, wherein the updated output includes up-to-date information from the data pipeline system that is different from the output; and 
cause a third presentation in the graphical user interface, wherein the third presentation includes the updated output; and 
store, in the one or more non-transitory computer storage mediums, the published service.
10. The system of claim 9, wherein underlying computer-executable instructions associated with the service are not viewable, accessible, or editable, and wherein the underlying computer-executable instructions include at least the first user generated computer-executable instructions and the second user generated computer-executable instructions.
11. The system of claim 1, wherein the graphical user interface displays the first presentation while receiving second user generated computer-executable instructions.
12. A method comprising: 
causing presentation of a graphical user interface configured to receive user generated computer-executable instructions; 

receiving, from the graphical user interface, first user generated computer-executable instructions comprising a resource identifier; 
in response to receiving the first user generated computer-executable instructions, 



retrieving, from a data pipeline system, a data set from the plurality of data sets associated with the resource identifier, wherein the data pipeline system is configured to perform data transformations to generate a plurality of data sets, and 
causing a first presentation in the graphical user interface, wherein the first presentation includes at least a portion of the data set; 
after causing the first presentation, receiving, from the graphical user interface, second user generated computer-executable instructions; 



in response to receiving the second user generated computer-executable instructions, applying the second user generated computer-executable instructions, wherein applying the second user generated computer-executable instructions further comprises: 
determining, based on automated analysis of the second user generated computer-executable instructions, an operation; 
performing the determined operation on the data set; and 
generating output from the operation, wherein the output is different from the data set; 
causing a second presentation in the graphical user interface, wherein the second presentation includes at least a portion of the output wherein the first presentation and the second presentation are both displayed on the graphical user interface; and 
storing, the first user generated computer-executable instructions and the second user generated computer-executable instructions, wherein the method is performed by one or more computer hardware processors.
13. The method of claim 12, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block.
14. The method of claim 12, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users.
15. The method of claim 12, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible to one or more users based at least in part on preconfigured user access restrictions.
16. The method of claim 12, further comprising: 
receiving, from the graphical user interface, third user generated computer-executable instructions; and 
in response to receiving the third user generated computer-executable instructions, applying the third user generated computer-executable instructions, wherein applying the third user generated computer-executable instructions further comprises: publishing the second user generated computer-executable instructions as a service.
17. The method of claim 16, further comprising: executing the service to dynamically retrieve and process data.



18. The method of claim 17, wherein executing the service to dynamically retrieve and process data further comprises: 
 retrieving at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions.































19. The method of claim 12, further comprising: 
assigning, a reference variable to the output from the operation based on the second user generated computer-executable instructions; 
receiving fourth user generated computer-executable instructions comprising the reference variable; and 
in response to receiving the fourth user generated computer-executable instructions, applying the fourth user generated computer-executable instructions, wherein applying the fourth user generated computer-executable instructions further comprises: 
determining, based at least on the fourth user generated computer-executable instructions, a second operation; 
performing the second operation on output identified by the reference variable; and 
generating second output from the second operation, wherein the second output is different from the output; and 
causing a third presentation, in the graphical user interface, of the second output, wherein the first presentation, the second presentation, and the third presentation are displayed on the graphical user interface.

20. The method of claim 12, wherein the graphical user interface displays the first presentation while receiving second user generated computer-executable instructions.

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1. Claims 8-13, 1-6 and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bhattacharjee et al.: “GENERATING A DISTRIBUTED EXECUTION MODEL WITH UNTRUSTED COMMANDS”, (U.S. Patent Application Publication US 20190095491 A1, DATE PUBLISHED 2019-03-28 and DATE FILED 2017-09-25, hereafter “Bhattacharjee”), in view of 
Lee et al.: “QUERY PLAN OPTIMIZATION BY PERSISTING A HINT TABLE”, (U.S. Patent Application Publication US 20170147639 A1, DATE PUBLISHED 2017-05-25 and DATE FILED 2015-11-19, hereafter “Lee”).

As per claim 8, Bhattacharjee teaches a method comprising:
receiving, from a graphical user interface, first user generated computer-executable instructions comprising a resource identifier associated with a data set stored in a data pipeline (See [0552], [0686] and [0772], the client device can render a graphical user interface (GUI), which includes components that facilitate submitting search queries, and a query can indicate and specify datasets and/or provide a unique identifier associated with a stored dataset; and a first query that includes an accelerated directive, and a second query that includes the first query. Here the query reads on user generated computer-executable instructions because the query is to be processed for returning result);
receiving, from the graphical user interface, second user generated computer-executable instructions (See [0552] and [0686], a first query that includes an accelerated directive, and a second query that includes the first query);
in response to receiving the second user generated computer-executable instructions, generating an output by performing an operation on the data set (See [0687], the query indicates that the data intake and query system 3301 is to obtain information from an example dataset source (e.g., external data source 3318), process the information, and cause the query acceleration data store 3308 to store the processed information. In addition, subsequent logic is to be applied to the processed information, and the result provided to the requesting client 404a-404n. Here the result from applying subsequent logic to the processed information being provided to the client teaches the output);
causing a first presentation in the graphical user interface of at least a portion of the data set and at least a portion of the output (See [0270] and [0776], query results can be returned to a client, and the query results may include a set of events, values obtained from the events, a subset of the values or statistics calculated based on the values, a report containing the values, a visualization (e.g., a graph or chart) generated from the values, and the like; and receiving and processing data from a dataset source referenced in the received query (second portion of the set of data), combine results of processing the data from the dataset source (second partial results) with the first partial results, process the combined results, and communicate the results to a client device 40), 
wherein the graphical user interface presents the at least a portion of the data set differently than the at least a portion of the output (See [0687], the query indicates that the data intake and query system 3301 is to obtain information from an example dataset source (e.g., external data source 3318), process the information, and cause the query acceleration data store 3308 to store the processed information. In addition, subsequent logic is to be applied to the processed information, and the result provided to the requesting client 404a-404n. Here the output is the result from applying subsequent logic to the processed information which reads on being different to the data prior to being processed and the logic being applied); and 
receiving, from the graphical user interface, a service publication request (See [0821], search results may be republished to the ingested data buffer 4802, such that the search results are themselves made available for searching).
As such, Bhattacharjee teaches search results may be published for making available for searching being interpreted as a response to receiving the service publication request as it may be published.
As said, teaching in response to receiving the service publication request for publishing by publishing as “may be published”, however, Bhattacharjee does not explicitly teach publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions as a sharable service.
On the other hand, Lee teaches publishing the first user generated computer-executable instructions and the second user generated computer-executable instructions as a sharable service (See [0022], multiple queries and query plans may be saved in plan cache 140. The query plans saved in plan cache 140 may be retrieved or loaded from plan cache 140 at a later time and the retrieved plan executed without recompiling. When a query is received by database 120, the plan cache 140 may be searched to match the query to a saved query plan that was previously compiled and stored. If a query plan that matches the query 122, the matching query plan may be retrieved. If no matching query plan is found, a query plan may be compiled and stored in plan cache 140. The compiled and saved query plans teaches user generated computer-executable instructions as a sharable service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s teaching with Bhattacharjee reference because Lee is dedicated to optimizing query plans using hints, Bhattacharjee is dedicated to facilitating searching and analyzing large sets of data to locate data of interest and the combined teaching would have enabled Bhattacharjee to further facilitating query search by optimizing query via using saved query plan for matched query without a need to duplicate compiling of previously compiled query.

As per claim 9, Bhattacharjee in view of Lee teaches the method of Claim 8, further comprising:
executing the sharable service to dynamically access and process data (See Lee: [0017]-[0022], the compiled and saved query plans teaches user generated computer-executable instructions as a sharable service the user generated computer-executable instructions as a sharable service.  If a query plan that matches the query 122, the matching query plan may be retrieved. If no matching query plan is found, a query plan may be compiled and stored in plan cache 140. As such, the query plan is retrieved or newly compiled when application 110 may issue a query for data and database. Therefore, the query plans, the sharable service is dynamically accessed for processing data from database.).

As per claim 10, Bhattacharjee in view of Lee teaches the method of Claim 9, further comprising:
in response to executing the sharable service, generating an updated output by:
accessing an updated data set associated with the resource identifier (See Lee: [0022], the compiled and saved query plans teaches user generated computer-executable instructions as a sharable service the user generated computer-executable instructions as a sharable service; and Bhattacharjee: [0687], the query indicates that the data intake and query system 3301 is to obtain information from an example dataset source (e.g., external data source 3318), process the information, and cause the query acceleration data store 3308 to store the processed information. In addition, subsequent logic is to be applied to the processed information, and the result provided to the requesting client 404a-404n. Here the output is the subsequent logic applied processed information reads on difference to data before processed or the logic applied. Here the processed information and updated data for query both teaches updated data and the query acceleration data store teaches the resource identifier); and 
performing the operation on the updated data set (See Bhattacharjee: [0687], the query indicates that the data intake and query system 3301 is to obtain information from an example dataset source (e.g., external data source 3318), process the information, and cause the query acceleration data store 3308 to store the processed information. In addition, subsequent logic is to be applied to the processed information, and the result provided to the requesting client 404a-404n).

As per claim 11, Bhattacharjee in view of Lee teaches the method of Claim 8, wherein the first user generated computer-executable instructions is stored as a first block and the second user generated computer-executable instructions is stored as a second block (See Bhattacharjee: [0552] and [0686], a first query that includes an accelerated directive, and a second query that includes the first query; and Lee: [0023], query plans are stored on cache and may be evicted for making rooms to  newly generated plans. Here storing queries in different blocks is suggested when the queries are stored and identifiable as a first and a second queries).

As per claim 12, Bhattacharjee in view of Lee teaches the method of Claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by a plurality of users (See Lee: [0022], the compiled and saved query plans teaches user generated computer-executable instructions as a sharable service the user generated computer-executable instructions as a sharable service and a sharable service is always accessed by a plurality of users; and Bhattacharjee: [0110], the system enables users to run queries against the stored events; and Lee: [0022], multiple queries and query plans may be saved in plan cache 140. The query plans saved in plan cache 140 may be retrieved or loaded from plan cache 140 at a later time and the retrieved plan executed without recompiling.).

As per claim 13, Bhattacharjee in view of Lee teaches the method of Claim 8, wherein at least one of the first user generated computer-executable instructions or the second user generated computer-executable instructions are accessible by one or more users based at least in part on preconfigured user access restrictions (See Bhattacharjee: [0694]: The query acceleration data store 3308 can then ensure that only authorized users are allowed access to stored datasets. For example, a user who causes a dataset to be stored in the query acceleration data store 3308 (e.g., based on a provided query) can be indicated as being authorized (e.g., in an access control list associated with the dataset). Optionally, the user can indicate one or more other users as having access. Optionally, the data intake and query system 3301 can utilize role-based access controls to allow any user associated with a particular role to access particular datasets. In this way, the stored information can be secure while enabling the query acceleration data store 3308 to service multitudes of users. ).

As per claim 17, Bhattacharjee in view of Lee teaches the method of Claim 8, wherein the sharable service is configured to include computer-executable instructions that, when executed, the sharable service executes both the first user generated computer-executable instructions and the second user generated computer-executable instructions (See Lee: [0022], the compiled and saved query plans teaches user generated computer-executable instructions as a sharable service the user generated computer-executable instructions as a sharable service, and the query plans saved in plan cache 140 may be retrieved or loaded from plan cache 140 at a later time and the retrieved plan executed without recompiling. The query plans teaches a first and a second user generated computer-executable instructions).

As per claim 18, Bhattacharjee in view of Lee teaches the method of Claim 8, wherein the data pipeline system is configured to perform data transformations to generate a plurality of data sets (See Bhattacharjee: [0278], performing a function on a character string or value retrieved by the extraction rule. For example, a transformation rule may truncate a character string, or convert the character string into a different data format. In some cases, the query itself can specify one or more extraction rules.).

As per claims 1-6 and 15-16, the claims recite a system comprising one or more non-transitory computer storage mediums configured to at least store persisted user generated computer-executable instructions and computer-executable instructions (Bhattacharjee: [0918] and [0928], a software program or algorithm, when referred to as "implemented in a computer-readable storage medium" includes computer-readable instructions stored in a memory device (e.g., memory device(s) and the computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks.) and
one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions (See Bhattacharjee: [0918] and [0928], a processor (e.g., processing device(s) 74) is "configured to execute a software program" when at least one value associated with the software program is stored in a register that is readable by the processor such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus) to perform at least the steps as recited in the methods of claims 8-13 and 17-18 above, respectively, and as rejected under 35 U.S.C. § 103 as being unpatentable over Bhattacharjee in view of Lee.
Therefore claims 1-6 and 15-16 are rejected along the same rationale that rejected claims 8-13 and 17-18, respectively.
 
6.2. Claims 14, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Bhattacharjee in view of Lee, as applied to claim 1-6, 8-13 and 15-18, and further in view of
JOHNSTON; Michael: “SYSTEM AND METHOD FOR AN ITERATIVE DISAMBIGUATION INTERFACE”, (U.S. Patent Application Publication US 20150088920 A1, DATE PUBLISHED 2015-03-26 and DATE FILED 2014-12-03, hereafter “JOHNSTON”)

As per claim 14, Bhattacharjee in view of Lee teaches the method of claim 8, further comprising: 
assigning a reference variable to the output (See Bhattacharjee [0671]: acceleration data store 3308 can store the received processed information, while the query coordinator 3304 can relay the received processed information to the requesting client. The received processed information stored in the acceleration data store which can be relayed to requesting client by the query coordinator suggests the stored processed information, the output, is assigned a reference variable allowing being relayed, referenced).
Bhattacharjee in view of Lee does not explicitly teach in response to receiving a third user generated computer-executable instructions comprising the reference variable, applying the third user generated computer-executable instructions.
However, as an analogous art on query searching and search result manipulation, JOHNSTON teaches in response to receiving a third user generated computer-executable instructions comprising the reference variable, applying the third user generated computer-executable instructions (See [0040] and [0053], the users collaboratively interact with each other and the system to provide multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the each of their individual user providing multimodal input to change search attributes and being provided updated search results teaches many users, including a third user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s teaching with Bhattacharjee in view of Lee reference because Lee is dedicated to optimizing query plans using hints, Bhattacharjee is dedicated to facilitating searching and analyzing large sets of data to locate data of interest and JOHNSTON is dedicated to mobile searching and iterative multimodal interfaces for disambiguating search results, and the combined teaching would have enabled Bhattacharjee in view of Lee to disambiguating processed information stored in the acceleration data store for relaying more accurate result to clients, the users.
Bhattacharjee in view of Lee, and further in view of JOHNSTON teaches:
wherein applying the third user generated computer-executable instructions further comprises:
determining a second operation (See JOHNSTON: [0039]-[0040], the system receives the search query from users collaboratively interact with each other and the system provides multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query and the updated results, the output. Here the interactive queries, the searches operations, and updating operation updating search results performed by multiple users, the searching and updating operation includes a second operation);
performing the second operation on the output identified by the reference variable (See Bhattacharjee [0671]: acceleration data store 3308 can store the received processed information, while the query coordinator 3304 can relay the received processed information to the requesting client. The received processed information stored in the acceleration data store which can be relayed to requesting client by the query coordinator suggests the stored processed information, the output; and JOHNSTON: [0039]-[0040], the user can then select one or more items in the search results to obtain additional details or the user can edit or modify the originally entered speech query using multimodal input, as shown in FIG. 6. The system 100 iteratively receives multimodal input from the user to change search attributes and transmits updated search results to the user device based on the changed search attributes (208)) ;
generating a second output from the second operation (See JOHNSTON: [0039]-[0040], the user can then select one or more items in the search results to obtain additional details or the user can edit or modify the originally entered speech query using multimodal input, as shown in FIG. 6. The system 100 iteratively receives multimodal input from the user to change search attributes and transmits updated search results to the user device based on the changed search attributes (208)); and
causing a second presentation, in the graphical user interface, of at least a portion of the second output, wherein the graphical user interface presents the at least a portion of the second output differently than the at least a portion of the output (See [0039]-[0040] and [0053], the users collaboratively interact with each other and the system to provide multimodal input to change search attributes via their own individual devices and receive from the system updated search results at each of their individual user devices simultaneously based on the changed search attributes; and allowing specification in the query of the format of the results to be returned, and the server returns results as an XML document containing a number of records. These XML results are then manipulated in the client JavaScript code in order to dynamically create HTML content for display lists of results or details regarding items the user searches for. A change of query attributes from multiple users teaches publishing queries among users. Here the iteratively, collaborative and interactive querying users are provided with updated query results, the interacting query teaches user generated instructions and the updated results teaches different results as output to the queries or the searches additional second operations performed).

As per claim 14, the claims recites a system comprising one or more non-transitory computer storage mediums configured to at least store persisted user generated computer-executable instructions and computer-executable instructions (Bhattacharjee: [0918] and [0928], a software program or algorithm, when referred to as "implemented in a computer-readable storage medium" includes computer-readable instructions stored in a memory device (e.g., memory device(s) and the computer program instructions may also be stored in a non-transitory computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner, such that the instructions stored in the computer-readable memory produce an article of manufacture including instruction means which implement the acts specified in the flow chart and/or block diagram block or blocks) and
one or more computer hardware processors in communication with the one or more non-transitory computer storage mediums, the one or more computer hardware processors configured to execute the computer-executable instructions (See Bhattacharjee: [0918] and [0928], a processor (e.g., processing device(s) 74) is "configured to execute a software program" when at least one value associated with the software program is stored in a register that is readable by the processor such that the instructions, which execute via the processor(s) of the computer or other programmable data processing apparatus) to perform at least the steps as recited in the method of claim 7 above, and as rejected under 35 U.S.C. § 103 as being unpatentable over Bhattacharjee in view of Lee and further in view of JOHNSTON.
Therefore claim 7 is rejected along the same rationale that rejected claim 14.
References
7.1. The prior art made of record: 
   F. U.S. Patent Application Publication US-20150088920-A1.
   H. U.S. Patent Application Publication US-20190095491-A1.
    I. U.S. Patent Application Publication US-20170147639-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   A. U.S. Patent Application Publication US-20150106858-A1.
   B. U.S. Patent Application Publication US-20110055250-A1.
   C. U.S. Patent Application Publication US-20190050445-A1.
   D. U.S. Patent Application Publication US-20150178007-A1.
   E. U.S. Patent Application Publication US-20190180040-A1.
   G. U.S. Patent Application Publication US-20160035005-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 2, 2022